Citation Nr: 0731564	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In August 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In August 2007, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD for 
VA compensation purposes.

2. The veteran does not have an acquired psychiatric disorder 
due to military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in October 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 2005, June 2006, and September 
2006. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The veteran contends that he developed an acquired 
psychiatric disorder, including PTSD, as a result of 
stressful events experienced while in military service.  In 
November 2004, the veteran completed a PTSD questionnaire in 
which he stated that while in boot camp, a dentist pulled two 
teeth without anesthesia and that while in Vietnam, the 
veteran witnessed people burned and burning.  In May 2005, 
the veteran filed a VA Form 21-4138, Statement in Support of 
Claim, in which he stated that a 19-year old tank commander 
was killed when his tank was hit by a RPG and that everyone 
in the tank was killed, and also that his camp received 
mortar fire, rocket fire, and was shelled on a daily basis.  
The veteran testified in August 2007 that two in-service 
incidents brought about his current psychiatric disorders, 
the first was when the veteran was attacked and his unit had 
some casualties and he witnessed some Vietnamese casualties 
and the second was when a friend of his along with a group of 
others were killed when their tank was hit exiting a 
lifeboat.  In August 2005, the veteran filed a VA Form 21-
4138 in which he provided the name of the Marine that was 
killed in the tank with four others and the date the incident 
happened.

a.	PTSD

The Board notes that the RO originally denied the veteran's 
claim for PTSD in January 2005 based on the absence of a 
verified in-service stressor.  The denial was later continued 
in a September 2005 Statement of the Case based on the 
absence of a diagnosis of PTSD and in a November 2006 
Supplemental Statement of the Case based on the absence of a 
current confirmed clinical diagnosis of PTSD linked to an in-
service stressor.  On review, the Board finds the evidence 
insufficient to support service connection for PTSD.  The 
Board's decision herein does not deny the veteran's claim for 
service connection for PTSD based upon the lack of any 
verified in-service stressor as the Board's analysis does not 
reach this issue.  The basis for the denial of service 
connection for PTSD is that the evidence indicates that 
record is absent the required DSM-IV conforming diagnosis of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in- service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006). The provisions of § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV).

Certain VA medical personnel have reported that the veteran 
complained of PTSD-like symptoms (i.e., depression, homicidal 
ideation, anger/irritability, auditory and olfactory 
hallucinations, paranoia, difficulty sleeping, nightmares, 
flashbacks) and two medical professionals have provided a 
diagnosis of chronic PTSD.  See VA outpatient treatment 
records dated June 24, 2005, October 7, 2005, February 16, 
2006, and October 26, 2006.

However, the veteran was afforded three VA PTSD examinations, 
in September 2005, June 2006, and September 2006 to determine 
the nature and origin of any psychiatric disorders.  In all 
three examination reports, the examiners, after both a review 
of the record and an interview of the veteran, concluded that 
a diagnosis of PTSD could not be rendered.

The September 2005 VA examination report indicates that the 
veteran complained that he was depressed, often felt like 
crying, and had difficulty sleeping.  After mental status 
examination, the examiner noted that there was no evidence of 
PTSD and diagnosed adjustment disorder with depressed mood, 
probable alcohol abuse, and cannabis abuse.  The examiner, 
Dr. J.M.T., licensed clinical psychologist, stated that the 
veteran was not reporting symptoms of PTSD; he was reporting 
mood disturbance which appeared to represent an adjustment 
disorder to the affects of his medical condition on his 
financial affairs.  Dr. J.M.T. also noted that the veteran's 
psychiatric presentation was resulting in a mild degree of 
impairment in occupational functioning, that there did not 
appear to be any significant impairment in social 
functioning, and that the veteran's overall level of 
disability was none to mild.

The June 2006 VA examination report indicates that the 
veteran complained that he did not sleep at night and that he 
was depressed and irritable.  The veteran stated that he had 
verbal fights every day at work and at times had physical 
fights.  He alluded to having nightmares and reported 
flashback symptoms in which he saw burning people, hearing 
Vietnamese talking, and smelling burning flesh.  The veteran 
stated that he experienced constant intrusive thoughts.  In 
regard to traumatic events, the veteran reported that his CO 
had orders for a fire mission and the next day he saw 
children, elderly people, and women coming down the road with 
white phosphorous burns.  The examiner, Dr. J.M.T., noted 
that the veteran's response to most of the questions asked 
was, "I don't want to say sir."

After mental status examination, the examiner diagnosed 
depressive disorder, not otherwise specified and alcohol 
dependence.  Dr. J.M.T. stated that the veteran had a 
significantly different presentation during that examination 
than he did during the previous examination.  Dr. J.M.T. 
stated, "I am at a loss to understand the change in [the 
veteran's] presentation from ten months ago.  At this point I 
really am unable to provide a definitive diagnosis given his 
approach to this examination as well as the discrepancy 
between his presentations.  He does appear to be having at 
least a moderate degree of impairment in occupational 
functioning and from his report; he is having severe 
impairment in social functioning. ... My recommendation here is 
to have a board of two to see if the diagnostic issues can be 
sorted out."  

The September 2006 VA examination report indicates that the 
veteran stated that he had a problem with depression and war 
and reported that he lost some of his friends in Vietnam.  
With regard to stressors, the veteran reported that when he 
was in Da Nang in 1968, a mortar round came in and he 
sustained shrapnel wound to his back.  

After mental health examination, the examiners, Dr. P.M. and 
Dr. M.W., licensed clinical psychologists, diagnosed alcohol 
dependence.  The examiners stated, 

The veteran, although he describes 
symptoms consistent with [PTSD], he did 
not spontaneously report symptoms 
consistent with [PTSD] without prompting 
and those that he did endorse when he was 
given the symptoms, his response was not 
particularly compelling and there were 
inconsistencies.  Therefore, the 
clinician felt comfortable with only 
diagnosing him with the alcohol 
dependence and just noting that he 
appears to have some trauma-related 
symptoms and that is if the stressors 
that he has reported are actual 
stressors; if they actually did occur.  
These clinicians do not feel comfortable 
diagnosing him with an independent 
depressive disorder either given the fact 
that he abuses alcohol or is dependent 
upon alcohol because the mood disturbance 
that is present certainly could be 
substance-induced and without a period of 
abstinence it is difficult to know if 
this actually represents an independent 
depressive disorder.  He did report 
problems with irritability and says that 
he is also depressed most of the time and 
has problems getting along with civilians 
and this is something he reported 
repeatedly.  He says that he would sleep 
4-6 hours and he says the sleep was 
disturbed, but then later he said that 
[he] could sleep for a full 6 hours and 
then he told me that he did not sleep at 
night and then when I asked when he 
slept, he later said that he slept at 
night, so he contradicted himself here.  
He says he tries to avoid thinking about 
Vietnam.  He says he did watch movies 
about Vietnam but he would not watch 
depictions of Vietnam on the History 
Channel.  His affect was somewhat 
constricted but it was more irritable 
than anything.  He reported some 
emotional detachment from others, again 
especially civilians.  This is another 
inconsistency, he says he has intrusive 
thoughts about Vietnam at times and so 
said this real casually like these were 
not frequent symptoms and then later he 
said that he has daily thoughts of 
atrocities and says that he was part of 
committing.  He even said, "I was 
involved in atrocities that were not 
documented" but this seemed questionable 
that the stressor that he was talking 
about was one that had not been 
documented in light of the other 
inconsistencies in terms of his report.  
He also reported that he can smell 
burning flesh.  He says that he had 
nightmares about his experiences in 
Vietnam 3-4 times a week.  He says his 
energy can vary from day to day.  He says 
that he had his symptoms since Vietnam 
and he feels that they have worsened in 
the past 4 years.  He denied that his 
symptoms impact his activities of daily 
living such as feeding, bathing or 
toileting himself.  In terms of his 
social adaptability and interactions with 
others, this appears to be moderately to 
considerably impaired.  Most of this 
appears to be related to his 
irritability.  Overall, the veteran 
appears to be having some level of 
difficulty associated with trauma-related 
symptoms and mood disturbance but he did 
not present a compelling case for [PTSD] 
and although he does have mood 
disturbances it is unclear if it is a 
substance-induced mood disorder or if it 
represents an independence mood disorder 
and that would be impossible to know as 
long as the veteran is using.  Overall, 
the veteran's level of impairment does 
appear to be in the moderate to 
considerable range but again this is 
including the difficulties that he is 
having with his substance abuse and he 
does not appear capable of handling his 
own money given his dependence on 
alcohol.  Again, there was some 
exaggeration in terms of the veteran's 
report.  He was vague at times and did 
not like to be pinned down.  He 
contradicted himself at times and he also 
did not spontaneously endorse a lot of 
the symptoms associate with [PTSD] and 
when the clinicians would ask him open-
ended questions about his symptoms he 
would ask us questions, as if he was 
trying to get a list of symptoms from us.  
He was very difficult to interview and at 
times it seemed that he was not giving 
the best effort.  At other times it 
seemed that he was thinking too hard 
about the responses that he was giving.  
Again, overall trauma-related symptoms, 
alcohol dependence, and a substance-
induced mood disorder versus an 
independent depressive disorder were the 
impression that these clinicians were 
able to arrive at in the evaluation.  ...

In deciding whether the veteran has a current diagnosis of 
PTSD, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In sum, the weight to be 
accorded the evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

Here, there are legitimate reasons for accepting the VA 
examiners' unfavorable opinions over the favorable treating 
medical providers' opinions.  First, the Board notes that the 
Dr. S.S.R., Adult Nurse Practitioner, LMSW, and C.M.H., LMSW 
both saw the veteran in the context of medication management 
and supportive counseling.  It is unclear by reviewing the 
record whether Dr. S.S.R. or C.M.H. ever probed beyond the 
surface of the veteran's reported PTSD symptoms or behavior 
to determine if, in fact, a diagnosis of PTSD conformed to 
the DSM-IV or to determine the origin of any psychiatric 
disorders.  It appears that based on a checklist of symptoms, 
and without elaborating on any of the symptoms reported, 
diagnoses of PTSD were rendered.  Accordingly, the diagnoses 
of PTSD have not been shown to conform to the DSM-IV. The 
Board notes that although the diagnoses of PTSD by VA medical 
professionals were rendered by competent sources and may 
indeed reflect a diagnosis that satisfies a PTSD diagnosis 
for treatment at that facility, it does not satisfy the 
requirements established for PTSD found at section 309.81 of 
the DSM-IV.

In comparison, in the three VA examinations, the VA 
examiners' opinions were rendered only after an extensive and 
objective examination was conducted combined with a review of 
the claims file and the veteran's pertinent psychiatric 
history.  Moreover, the VA examiners' opinions were made 
after reviewing the treatment records of Dr. S.S.R. and 
C.M.H.      
   
Thus, the Board finds that the VA examiners' reasoned medical 
opinions are accordingly more probative than diagnoses 
rendered by the veteran's treating medical professionals.  

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the veteran does not 
have PTSD outweighs the medical evidence in favor of the 
claim.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Here, the competent and probative evidence does 
not show that the veteran is currently diagnosed with PTSD 
consistent with the criteria of the DSM-IV. 

Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim that he has PTSD and this 
claim must be denied. 38 U.S.C.A. § 1110.  

b.	Other Acquired Psychiatric Disorders

The first question that must be addressed, therefore, is 
whether incurrence of a psychiatric disorder is factually 
shown during service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of a psychiatric disorder during service.  On 
the clinical examination for separation from service, the 
veteran's psychiatric health was evaluated as normal.  Thus, 
there is no medical evidence that shows that the veteran 
suffered from a psychiatric disorder during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between veteran's 
date of discharge in August 1969 and the first diagnosis of 
record of a psychiatric disorder in 2004, service connection 
is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current psychiatric disability.  He was 
diagnosed in May 2004 with adjustment disorder with mixed 
features, in June 2005 with chronic major depressive episode, 
in September 2005 with adjustment disorder with depressed 
mood, in June 2006 with depressive disorder, not otherwise 
specified, and in September 2006 with alcohol dependence.   
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

However, none of the medical records in the claims file 
include a medical nexus opinion that tends to show a 
relationship between a current acquired psychiatric disorder 
and the veteran's military service.  

The Board also recognizes that the record shows the veteran 
was diagnosed with a substance abuse problem.  However, 
because the veteran filed his claim for compensation after 
October 31, 1990, service connection and disability 
compensation for either alcohol or drug abuse is prohibited.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.1(m) 
(2006).

For the reasons set forth above, the Board finds that the 
medical evidence does not include an opinion linking any 
other acquired psychiatric disorder to military service.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim of service connection for an 
acquired psychiatric disorder and the claim must be denied. 
38 U.S.C.A. § 1110.

The Board has carefully reviewed the lay statements provided 
by the veteran regarding his psychiatric disorders and their 
relationship to service.  However, as a layperson, the 
veteran is not competent to provide evidence regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Only a medical professional may provide 
competent evidence regarding diagnosis and etiology.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to 
recent changes in the law, some of the information contained in the 
attached notice of appellate rights form is no longer accurate 
concerning the ability to pay attorneys and agents to represent you.  
Some additional information follows that summarizes the current law.  
To the extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the information on 
the VA Form and instead rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, with 
the exception of payment of fees out of past-due benefits awarded to 
you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)


 Department of Veterans Affairs


